DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Qi, Yinan et al. (WO 2019/031935 A1), hereinafter “Qi”, in view of ZHANG et al. (US 2020/0280483 A1), hereinafter “Zhang”.
Claims 1, 10, 15, and 24:
Regarding claim 1, Yi teaches ‘a method of wireless communication by a base station’ (Yi: [Abstract], “This application discloses a signal transmission method, related devices, and a system.”). 
Yi teaches QCL reporting by a UE to the base station, “At step 511, the serving TRP 10A adjusts a network configuration based at least in part on the determined QCL, particularly based at least in part on the QCL report (Yi, [60]) and “UE groups these DMRS ports into a collection of sets, where each set contains DMRS ports which are QCL. Next, the UE forms a report of this collection and transmit the report to the serving cell.” ([61]). Figs. 5-9 illustrates QCL reporting by the UE for different scenarios.
Yi also teaches about informing the UE about adjusted QCL configuration, based on the QCL report from the UE, “The serving TRP 10A informs the UE 20A of the adjusted network configuration, for example the QCL configuration.” (Yi: [60]). Figs. 5-9 illustrates adjusted QCL configuration transmission to the UE for different scenarios.
Yi however does not expressly teach, ‘determining to change a quasi co-location (QCL) reporting state for a user equipment (UE), wherein the QCL reporting state is one of an active QCL reporting state or a restricted QCL reporting state;
generating an indication to indicate a change in the QCL reporting state to the UE in response to the determining to change the QCL reporting state; and
transmitting, to the UE, the indication in response to the generating the indication’.
Zhang in the same field of endeavor teaches, “QCL sent by the network device to the terminal indicates and restricts that: one of M transmit and receive beam pairs that are previously reported by the terminal and that are obtained in measurement performed based on a channel state information reference signal (Channel State Information Reference Signal, CSI-RS) meets a QCL relationship.” (Zhang: [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures of Zhang with that of Yi and come up with the claimed invention of indication of a change in the QCL reporting state to the UE based on determination to change.
A person of ordinary skill would be motivated to combine the disclosure motivated by, “To reduce overheads used by the
network device to indicate the QCL to the terminal”, as disclosed by Zhang in [0099].
Claim 10 is for a method by UE. The method is complimentary to method of claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.
Claim 15 is for a base station implementing method of claim 1. Claim is change in category with respect to claim 1. Claim elements are discussed above in claim 1. Existence of processor and memory is implied.
Claim is rejected based on rejection of claim 1.
Claim 24 is for a user equipment implementing method of claim 10. Claim is change in category with respect to claim 10. Claim elements are discussed above in claim 1 and 10. Existence of processor and memory is implied.
Claim is rejected based on rejection of claim 1 and 10.

Claims 2, 11, and 16:
Regarding claim 2, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Yi teaches, “The TRP 10 may be arranged to transmit a request for the QCL report to the UE. The QCL report may comprise port, beam and/or resource information. The TRP 10 may be arranged to adjust the network configuration based on the QCL report.” (Yi: [43]).
Adjusting network configuration implies that reporting requirements for some types of QCL reports may change from required to not required or vice versa, which simply means toggling the status. 
Thus, the claim, ‘generating the indication comprises: setting a current value of a QCL-type toggle bit to be different from a previous value of the QCL-type toggle bit’, would have been obvious from the disclosure by Yi. 
Claim 11 for a method in a UE, which is complimentary to method of claim 2. Claim element is discussed in claim 2. Claim is rejected based on rejection of claim 2.
Claim 16 is a change in category with respect to claim 2. Claim is rejected based on rejection of claim 2.

Claims 3, 13, 17, and 27:
Regarding claim 3, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Though combination of Yi and Zhang does not expressly teach, ‘receiving a request from the UE to restrict QCL reporting, wherein the determining to change the QCL reporting state is in response to the receiving the request’, a person of ordinary skill in the art may interpret the disclosures by Yi and Zhang, as discussed above in claim 1, broadly as a request from the UE, to restrict the reporting because the QCL report in fact  the claim is obvious based on the disclosure, e.g. by Zhang regading beam quality (see Zhang Fig.6, step S605).
Claim 13 for a method in a UE, which is complimentary to method of claim 3. Claim element is discussed in claim 3. Claim is rejected based on rejection of claim 3.
Claim 17 is a change in category with respect to claim 3. Claim is rejected based on rejection of claim 3.
Claim 27 is a change in category with respect to claim 13. Claim is rejected based on rejection of claim 13.

Claims 4 and 18:
Claims 4 and 18:
Regarding claim 4, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1), further comprising:
‘determining a beam change occurred, wherein the determining to change the QCL reporting state is in response to the determining the beam change’ (implied by disclosure by Yi: [139] “In one example, the QCL report comprises port, beam and/or resource information.”) .
Claim 18 is a change in category with respect to claim 4. Claim is rejected based on rejection of claim 4.

Claims 5 and 19:
Regarding claim 5, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Claim ‘determining a QCL type for a current beam is a same QCL type as a previous beam, wherein the determining to change the QCL reporting state is further in response to the determining the QCL type for the current beam is the same QCL type as the previous beam’, is obvious based on disclosure in Yi, “In one example, the QCL report comprises a beam-level QCL report, in which the beam-level QCL report indicates which ports are QCL and indicates QCL beam indices from the QCL ports’, and further descriptions in [141]..
Claim 19 is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 5.

Claims 6 and 20:
Regarding claim 6, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Though combination of Yi and Zang does not expressly teach, ‘determining QCL reporting will result in a power saving issue for the UE, wherein the determining to change the QCL reporting state for the UE is in response to the determining the QCL reporting will result in the power saving issue for the UE’, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention based on the discussion above in claim 1 about restrictions for QCL reporting is tied with measurements and thus saving power for measurement as well as reporting.
Claim 20 is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 6.

Claims 8 and 22:
Regarding claim 8, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Though the combination of Yi and Zhang does not expressly teach, ‘wherein the indication further indicates changes to a first QCL type, a second QCL type, or both QCL types’, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention based on the disclosure by Yi, discussed above in claim 2 and disclosed in Yi: [43]. Disclosure  by Yi does not restrict the types and numbers of QCL types in the indication for changes.
Claim 22 is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 8.

Claims 9 and  23:
Regarding claim 9, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
Claim, ‘storing QCL relationship settings received from a previous QCL report’ (implied); and
‘communicating with the UE based on the QCL relationship settings in response to the QCL reporting state being the restricted QCL reporting state’ (implied based on the definition of restricted reporting state, which is no reporting requirement).
Claim 23 is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 9.

Claims 12, 25, and 26:
Regarding claim 12, combination of Yi and Zhang teaches the method of claim 10 (discussed above in claim 1 and 10).
The claim, ‘storing a previous QCL reporting state of the UE, wherein the setting the QCL reporting state to one of the active QCL reporting state or the restricted QCL reporting state comprises:
changing the QCL reporting state to one of the active QCL reporting state or the restricted QCL reporting state different from the previous QCL reporting state in response to the current value of the QCL-type toggle bit being different from the previous value of the QCL-type toggle bit’, though not expressly taught by combination of Yi and Zhang, it would have been obvious to a person of skill in the art because toggling the bit is equivalent to the change in the reporting status and that there are only two statuses are of concern, active and restricted.
Claim 25 is a change in category with respect to claim 12. Claim is rejected based on rejection of claim 12.
Claim 26 is obvious based on discussion above in claim 12.

Claims 14 and 28:
Regarding claim 14, combination of Yi and Zhang teaches the method of claim 10 (discussed above in claim 1 and 10).
The claim, ‘wherein the QCL reports are transmitted or the transmission of the QCL reports are restricted until a subsequent indication is received’, is obvious as per discussion above in claim 1 that the report status change happens only with toggling of relevant bits. Therefore, unless a subsequent indication is received, current status is maintained, i.e. a restriction remains as a restriction until the subsequent indication says otherwise.
Claim 28 is a change in category with respect to claim 14. Claim is rejected based on rejection of claim 14.







Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Yi and Zhang as applied to claim 1 above, and further in view of CEZANNE et al. (US 2019/0158319 A1), hereinafter “Cezanne”.

Regarding claim 7, combination of Yi and Zhang teaches the method of claim 1 (discussed above in claim 1).
 combination of Yi and Zhang however fails  to expressly teach Cezanne teaches, ‘wherein the determining to change the QCL reporting state is on a symbol-to-symbol basis, a slot-to-slot basis, or a multiple slot-to-multiple-slot basis (Cezanne: “[0118] In another example, the scheduling entity 604 may transmit the reference signal 612 (e.g., CSI-RS) with different beams in different symbols. These different beams may have different QCL indications.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Cezanne with that of the combination of Yi and Zhang and come up with the claimed invention motivated by use of the small amount of resource, which is just a symbol in a slot, to transmit QCL information for a beam.
Claim 21 is a change in category with respect to claim 7. Claim is rejected based on rejection of claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0177265 A1 teaches QCL relationship between antenna ports and other elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462